Name: Commission Regulation (EEC) No 1892/90 of 3 July 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7. 90 Official Journal of the European Communities No L 172/ 11 COMMISSION REGULATION (EEC) No 1892/90 of 3 July 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . P) OJ No L 334, 18 . 11 . 1989, p . 21 . No L 172/ 12 Official Journal ot the European Communities 5. 7. 90 ANNEX Amount of unit values per 100 kg net ECU Brs/Lfrs Dkr DM FF Dr £ In £Lt F 31,50 36,94 20,13 305,34 26,19 35,35 207,82 43,46 101,23 15,08 44,18 42,02 26,60 65,01 76,23 41,54 630,10 53,42 71.89 428,86 88,37 208,91 31,11 90,98 85,98 54.90 6355 7451 4060 61592 5121 6721 41921 8 262 20421 3041 8893 8292 5367 47697 55922 30476 462245 39341 53623 314617 65914 153260 22829 66796 63198 40280 73,19 85,81 46,76 709,35 60,10 81,08 482,80 99,66 235,19 35,03 102,46 96,79 61,81 1335 1566 853 i 2947 1 107 1508 8812 1853 4292 639 1871 1778 1 128 3814 1400 ; 1 457 4000 1464 3070 . 4551 247,29 289,94 158,01 2396,63 204,09 278,81 1631,21 342,72 794,62 118.36 346,39 328,71 208,84 704.37 259,32 2120,92 740,42 269,51 565,14 2693,61 218,27 255.91 139.46 2115,36 180,07 244,80 1 439,77 300.92 701,36 104.47 306,20 288,98 184,33 621,90 228,89 1 872,01 653.52 238,22 499.53 2377,49 24,24 28,42 15,49 234,98 20,01 27,24 159,93 33,48 77,91 11,60 33,93 32,08 20,47 68,81 25,42 207,95 72,59 26.45 55.46 264,10 22,32 26,16 14,26 216,31 19,52 25,69 147,23 31,58 71,72 10,68 31,51 30,93 18,85 66,06 23,40 191,42 66,82 25,64 53,77 243,12 Code CN code Taric ­ sub- heading Description 1.10 070190 51 070190 59 I New potatoes 1.20 0702 0010 07020090 I Tomatoes 1.30 07031019 Onions (other than sets) 1.40 07032000 Garlic 1.50 07039000 * 10 Leeks 1.60 07041010 070410 90 * 00 ' 00 Cauliflowers 1.70 07042000 Brussels sprouts 1.80 070490 10 I White cabbages and redcabbages 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese : (Brassica oleracea var. italica) 1.100 07049090 * 92 * 98 Chinese cabbage 1.110 070511 10 07051190 \ Cabbage lettuce (headlettuce) 1.120 07052900 * 10 - Endives 1.130 07061000 * 21 * 22 * 23 * 25 Carrots 1.140 07069090 ¢ 11 ¢ 19 Radishes 1.150 07070011 07070019 I Cucumbers 1.160 07081010 07081090 I Peas (Pisum sativum) 1.170 07082010 07082090 I Beans (Vigna spp., Pha ­seolus spp.) 1.180 07089000 * 11 * 12 * 29 Broad beans 1.190 07091000 \ Globe artichokes 1.200 1.200.1 07092000 * 11 ¢ 12 * 13 * 14 * 15 * 16 Asparagus :  green 1.200.2 07092000 * 91 ¢ 92 ¢ 93 * 94 * 95 ¢ 96  other 1.210 07093000ll Aubergines (egg-plants) 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. duke) 1.230 07095130ll Chantarelles 1.240 07096010ll Sweet peppers 90,10 33,03 270,21 94,33 34.64 72.65 343,17 184,56 68,17 557,61 194,66 70,99 148,86 708,18 18223 6664 54507 19028 6965 14605 69225 135687 50016 409068 142807 52014 109068 519525 207,48 76,75 627,75 219,15 79,82 167,38 797,25 209,60 8877 1 643,33 431,66 1 452,63 42189 160,97 316887 486,09 149,52 66,46 34,22 934,66 67,94 2818 1451 59632 2881 521,65 268,60 7336,21 533,30 137,14 70,61 1 928,78 140,21 460,43 237,08 6475,23 470,72 13406 6903 188 538 13705 51,14 26,33 719,30 52,29 100613 51806 1414955 102860 154,40 79,50 2171,37 157,84 47,08 24,24 662,15 48,13 5. 7. 90 Official Journal of the European Communities No L 172/13 Code CN code Taric ­ sub heading Description Amount of unit values per 100 kg net ECU | Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3 573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 : 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 ' 90 Bananas (other than plan ­ tains), fresh 39,76 1 686 312,08 82,05 275,46 8020 30,59 60193 92,37 28,16 2.30 08043000 * 90 Pineapples, fresh 32,93 1396 258,48 67,95 228,15 6643 25,34 49855 76,50 23,33 2.40 08044010 08044090 * 10 * 10 Avocados , fresh 141,75 6010 112,60 292,51 982,03 28 593 109,08 214591 329,30 100,42 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 1 53,42 6505 t 204,21 316,60 1 062,89 30948 1 18,07 232260 356,42 108,69 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 Sweet oranges, fresh :  Sanguines and semi- sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58,86 45,07 28,96 2487 1911 1228 457,87 353,76 227,34 120,61 93,00 59,77 404,72 312,24 200,66 11833 9091 5842 44,93 34,68 22,29 88366 68232 43848 135,61 104,70 67,28 43,56 31,93 20,51 2.70 2.70.1 08052010 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 1 1 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids , fresh :  Clementines 76,06 3225 597,01 156,96 526,94 15343 58,53 115147 176,70 53,88 2.70.2 2.70.3 2.70.4 08052030 08052050 08052070  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 54,45 39,28 49,61 2308 1662 2103 427,40 307,30 389,42 112,36 80,38 102,38 377,24 270,15 343,72 10984 7752 10008 41,90 29,99 38,18 82434 59082 75109 126,50 90,49 115,26 38,57 28,91 35,14 08052090 ! 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 43,51 1845 341,52 89,79 301,44 8777 33,48 65870 101,08 30,82 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 71,15 3017 558,52 146,84 492,97 14353 54,76 107724 165,31 50,41 No L 172/ 14 Official Journal of :he European Communities 5. 7. 90 Amount of unit values per 100 kg net Code CN code Taric ­ sub- heading Description ECU Bfr ,/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 11 12 21 22 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons) 08054000 08054000 08061011 08061015 08061019 08071010 08071090 53,80 77,85 122,77 24,73 42,24 51,14 71,83 71,79 2 281 ? 301 5205 1 048 i 791 2168 1046 3044 422,32 611,11 963,62 194,10 331,61 401,45 563,86 563,55 111,03 160,67 253,34 51,03 87,18 105,54 148,24 148,16 372,76 539,39 850,53 171,32 292,69 354,34 497,69 497,41 10853 15705 24764 4988 8 522 10317 14491 14483 41,40 59,91 94,48 19,03 32,51 39,36 55,28 55,25 81455 117868 185857 37438 63959 77430 108754 108 693 124,99 180,87 285,21 57,45 98,15 1 1 8,82 166,89 166,80 38,11 55,15 86,97 17,51 29,93 36,23 50,89 50,86  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 12 13 14 15 21 16 17 18 19 29 2.120.2 08071090  Other 2.130 Apples 2.140 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 91 98 90 90 90 08081091 08081093 08081099 08082031 08082033 08082035 08082039 08091000 08092010 08092090 08093000 Apricots Cherries Peaches 72,17 92,72 49,71 3060 3931 2108 566,53 727,80 390,22 148,94 191,34 102,59 500,04 -642,39 344,42 14559 18704 10028 55,54 71,36 38,26 109269 140374 75263 167,68 215,41 115,49 51,13 65,69 35,22 2.150 2.160 2.170 08093000 91 92 93 ' 97 ­ 11 1 12 ' 13 ' 17 197,08 661,64 19265 247,98 832,52 24240 Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) 160,60 540,45 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 95,50 120,17 77,98 574,44 157,65 132,95 72,77 153,23 182,80 4049 5095 3302 24307 6677 5637 3105 6478 7728 749,62 943,22 611,40 4493,31 1 235,98 1 043,58 573,24 1200,12 1431,64 73,49 92,48 59,89 438,60 121,07 102,32 55,95 117,45 140,11 144582 181922 117898 863888 238337 201 279 110349 231647 276334 221.87 279,17 180,85 1323,12 365,59 308.88 167,24 354,32 422,68 67,65 85,13 55,63 422,80 112,45 94,19 52,51 1 10,54 131,86 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 15696 113358 31731 26819 13979 30836 36785 3950,18 1 092,55 921,11 504,48 1061,82 1 266,66 1 175,29 324,66 274,37 148,25 314,59 375,27 * 31 ¢ 32 ' 41 ¢ 42 * 10 Pomegranates Khakis Lychees * = The ninth digit is reserved for the Member States (statistical purposes).